Citation Nr: 1400853	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-32 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for corneal scar, temporal, right eye, with anterior leukoma and acentric pupil involved in the scar, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from March to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied a rating in excess of 30 percent for corneal scar, temporal, right eye, with anterior leukoma and acentric pupil involved in the scar (hereinafter right eye disability).

This case was previously before the Board in January 2013, at which time the pending claim was remanded for further development.  There has been substantial compliance with the actions requested in that Remand relating to the claim for a right eye disability and that claim is ready for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A December 2013 review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

FINDINGS OF FACT

Visual acuity in the right eye is limited to no light perception (characterized as blindness in one eye having only light perception based on criteria as it existed prior to December 10, 2008); and non-service-connected left eye vision is presumed to be at least 20/40, and has not been shown to be manifested by impairment of visual acuity of 20/200 or less, or by peripheral field of vision of 20 degrees or less.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status post retinal detachment with cataract extraction of the right eye are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 (2013); 3.383 (2007 and 2013); 3.951 (2013); 4.84a, Diagnostic Codes (DCs) 6061-6079 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This notice was provided to the Veteran in October 2008 and November 2009 letters.   

Subsequently, the claim on appeal was adjudicated in a statement of the case (SOC) issued in August 2009 and in supplemental SOCs issued in January 2010 and June 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran, his spouse, and his representative.  In addition, VA examinations were conducted in 2008 and 2009, and additional development was undertaken in 2013.  Neither the Veteran nor his representative has suggested that any VA examination report or opinion is inadequate, such that additional development has been requested.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

Background

Service connection was established for corneal scar, temporal, right eye, with anterior leukoma and acentric pupil involved in the scar in a 1973 Board decision.  A 30 percent evaluation has been in effect since August 1991.

On February 8, 2008, the Veteran filed a service connection claim for left eye vision loss/blindness, under the provisions of 38 C.F.R. § 3.383.  This was also construed as an increased rating claim for the service-connected right eye disability.  

A VA eye examination was conducted in February 2008.  Best corrected visual acuity at distance was no light perception in the right eye and 20/30 in the left eye.  There was complete loss of visual field in the right eye.  Left eye visual field revealed full to finger count in all quadrants, and normal visual field.  No diplopia was present.  The examiner commented that there was a corneal scar, but that clinically, signs did not correlate to the level of vision loss of no light perception of the right eye.  It was noted that the Veteran had mildly decreased vision in the left eye from an early age-related cataract.  The examiner opined that decreased vision in the left eye was not caused by or the result of vision loss in the right eye. 

Lay statements from the Veteran and his wife dated in 2008 attest to the Veteran's bilateral vision problems, not assisted by reading glasses, and preventing the Veteran from driving at night.

The file contains records from the Social Security Administration received in 2009.  The records include a March 1992 consultive examination report indicating that the Veteran's primary medical problems involved a pulmonary condition, back problems and skin problems.  As an incidental finding, the report mentions that visual acuity of the right eye only was 20 to light and dark.  Left eye visual acuity was 20/20 with no physical abnormalities.  The examiner indicated that the Veteran was unable to work in occupations that required normal vision in both eyes. 

A VA examination of the eyes was conducted in April 2009.  At that time, it was found that the Veteran had no vision in the right eye, with no visual field, and that his best corrected visual acuity in the left eye was 20/60.  The report also reflects that he had constriction of the visual field in the left eye to 75 degrees horizontal.  No diplopia was found in either eye.  The examiner explained that while the Veteran had an early age-related cataract in the left eye, this would not result in the amount of decrease of central visual acuity or general visual field restriction shown.  Additional tests were to be ordered to attempt to identify this etiology.  The examiner opined that left eye vision loss was not related to or caused by trauma and subsequent vision loss to the right eye.   

On VA examination of July 2009, it was found that the Veteran had no light perception in the right eye, with no functional vision.  Best corrected visual acuity in the left eye at distance was 5/100; with a horizontal visual field of 75 degrees in the left eye on kinetic field; and only 10 degrees of horizontal visual field on static Humphrey visual field. 

On private examination in August 2009, it was noted that he was totally blind in the right eye, with no light perception, and that his best corrected visual acuity in the left eye was 20/300.  

Another VA examination was conducted in December 2009, at which time it was found that the Veteran had questionable light perception in the right eye, with no ability to perform kinetic field testing.  His best corrected visual acuity in the left eye at distance was 20/400 (at five feet); kinetic field testing on the left revealed an overall field of 90 degrees horizontal and 70 degrees vertical.  

The case came before the Board in January 2013, at which time, the aforementioned evidence was review and the Board observed that during the course of the aforementioned VA examinations, observations were made to the effect that, clinically, signs did not correlate well with the level of vision loss in the right eye; and that the level of vision loss in the Veteran's left eye was "unexplained," even after taking into account an early age-related cataract in the left eye.  It was pointed out that after noting such apparent inconsistencies, the December 2009 VA examiner noted that further analysis by a neuroophthalmologist or other specialist who could evaluate the Veteran with an ERG (electroretinogram) would allow for more definitive conclusions.  However, no such further analysis was undertaken and the Board remanded the case for additional development.  

Specifically, in additional to obtaining the Veteran's most recent VA treatment records, it was requested that arrangements be made to have the Veteran scheduled for an ERG by a neuroophthalmologist or other specialist capable of performing an ERG; to include on a fee basis, if necessary.  Thereafter, it was requested that the claims file be returned to the VA examiner who conducted the December 2009 eye examination, for review the claims file, including the report of ERG testing, so that an opinion could be offered addressing whether the levels of visual acuity noted on prior VA examinations in February 2008, April 2009, July 2009, and December 2009, and on private examination in August 2009, are consistent with the results of ERG testing.  The Board directed that if the VA examiner who conducted the December 2009 eye examination was unavailable, the Veteran be scheduled for an examination by another examiner for purposes of obtaining the necessary information. 

In May 2013, the Veteran was referred by VA for ERG testing.  Evaluation and testing revealed that the Veteran had right eye visual acuity of no light perception in the right eye and 20 E-card at 4 feet in the left eye without correction.  A large corneal scar with temporal cornea with pupil dragging and an iris plug was shown in the right eye.  A 2+ nuclear sclerotic cataract was found in the left eye.  It was concluded that ERG results were abnormal in the right eye consistent with previous trauma, but did not correlate with findings of no light perception in the right eye, which the Veteran was reporting.  The left eye had completely normal full-field ERG with no evidence of RAPD (relative afferent papillary defect).  

The file contains an opinion provided by a VA optometrist in June 2013.  By way of history, the optometrist noted that the VA examiner in 2009 felt that acuity in the right eye would have been likely better than the clinical picture suggested, even given signs of corneal scarring after being hit by a shell casing.  It was also noted that the examiner in 2009 had found no explanation for the Veteran's poor visual acuity in the left eye, as all ocular structures in the left eye were normal, with normal nueroimaging.  The optometrist stated that ERG results were abnormal in the right eye and normal in the left eye.  It was explained that an ERG is not designed to measure an exact visual acuity, but is intended to determine if the retinal function overall is normal.  

The optometrist mentioned that the Veteran's left eye vision was 20/30 in 2007, ranging thereafter from 20/60-80, until VA examination of 2009 when worse that 20/400 left eye vision was reported.  The optometrist indicated that such inexplicable findings made the possibility of malingering quite high, given the normal 2013 ERG and normal vision shown in 2007.  It was concluded that it was more likely than not that the Veteran had essentially normal vision in the left eye, or had significantly exaggerated visual loss upon VA examination of 2009.   

Analysis

The Veteran has made contentions to the effect that an evaluation in excess of 30 percent is warranted for service connection is warranted for corneal scar, temporal, right eye, with anterior leukoma and acentric pupil involved in the scar, maintaining that vision loss in the left eye should be considered in conjunction with assigning a higher evaluation.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.   

Initially, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date unless the Veteran asks that his claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  No such specific request was made in this case and the Veteran's increased rating claim was filed in February 2008.  

Further, a 30 percent rating has been in effect for the Veteran's service-connected right eye disability since August 1991.  Inasmuch as that rating has been in effect for more than 20 years, it is protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2013).  

Under the older rating criteria applicable in this case, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).   

The Board notes that the criteria for rating impairment of central visual acuity are based on service-connected loss of vision in both eyes, that is, with both eyes being service-connected.  38 C.F.R. §§ 4.75, 4.79, 4.80, 4.83, 4.83a.  In this case, service connection is not in effect for the left eye.  The corresponding rating criteria for the eyes set forth in 38 C.F.R. § 4.84a, Table V (2008), see also 38 C.F.R. § 4.83a, however, did not at that time provide any guidance as to how to rate a nonservice-connected eye that is not totally blind or only has light perception or anatomical loss.  Rather, the only way that was provided to assign a rating under the table at that time was to select a degree of visual acuity of the other eye and the service-connected blind eye.

In this respect, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50; (3)when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50 or (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).  

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).  

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).  

Under the old rating criteria, when service connection is in effect for only one eye, the nonservice-connected eye is considered to have vision of 20/40 or better.  

Under the version of 38 C.F.R. § 3.383(a)(1) that was in effect in prior to December 26, 2007, only when a veteran has blindness in one eye which is service-connected and nonservice-connected blindness in the other eye, will the eye be evaluated as if both disabilities were service connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  Absent total blindness, visual acuity in the nonservice-connected eye is considered to be normal irrespective of any vision disability in that eye.  Id; Villano v. Brown, 10 Vet. App. 248, 250 (1997). 

However, effective from December 26, 2007, impairment of vision in one eye as a result of non-service-connected disability, not the result of the veteran's own willful misconduct, can be included in the evaluation of service-connected impairment of vision in the other eye, as if impairment of vision in both eyes was service connected, if (1) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less, or (2) the peripheral field of vision for each eye is 20 degrees or less.  See 38 U.S.C.A. § 1160(a)(1) (West Supp. 2012); Dr. James Allen Veteran Vision Equity Act of 2007, 74 Fed. Reg. 11,481 (March 18, 2009) (codified at 38 C.F.R. § 3.383(a)(1)).

As summarized above, the Veteran's eye have been examined on multiple occasions in connection with the present appeal, to include in February 2008, April 2009, July 2009, and December 2009.  On VA examination in February 2008, it was noted that he had no light perception and a complete loss of visual field in the right eye; that his best corrected visual acuity in the left eye at distance was 20/30; and that he had a normal visual field on the left. In April 2009, it was noted that he had no vision in the right eye, with no visual field; that his best corrected visual acuity in the left eye was 20/60; and that he had constriction of the visual field in the left eye to 75 degrees horizontal.  In July 2009, it was noted that he had no light perception in the right eye, with no functional vision; that his best corrected visual acuity in the left eye at distance was 5/100; that he had a horizontal visual field of 75 degrees in the left eye on kinetic field; and that he had only 10 degrees of horizontal visual field on static Humphrey visual field. In December 2009, it was noted that he had questionable light perception in the right eye, with no ability to perform kinetic field testing; that his best corrected visual acuity in the left eye at distance was 20/400 (at five feet); and that kinetic field testing on the left revealed an overall field of 90 degrees horizontal and 70 degrees vertical. On private examination in August 2009, it was noted that he was totally blind in the right eye, with no light perception, and that his best corrected visual acuity in the left eye was 20/300.  

During the course of the aforementioned VA examinations, observations were made to the effect that, clinically, signs did not correlate well with the level of vision loss in the right eye; and that the level of vision loss in the Veteran's left eye was "unexplained," even after taking into account an early age-related cataract in the left eye.  After noting such apparent inconsistencies, the December 2009 VA examiner noted that further analysis by a neuroophthalmologist or other specialist who could evaluate the Veteran with an ERG (electroretinogram) would allow for more definitive conclusions.  An ERG report of 2013 revealed that the Veteran had right eye visual acuity of no light perception in the right eye and 20 E-card at 4 feet in the left eye without correction.  It was concluded that ERG results were abnormal in the right eye consistent with previous trauma, but did not correlate with findings of no light perception in the right eye, which the Veteran was reporting.  The left eye had completely normal full-field ERG with no evidence of RAPD. 

In order to reconcile the aforementioned (somewhat inconsistent) findings, the opinion of a VA optometrist was provided in June 2013.  The optometrist mentioned that the Veteran's left eye vision was 20/30 in 2007, ranging thereafter from 20/60-80, until VA examination of 2009 when worse that 20/400 left eye vision was reported.  The optometrist indicated that such inexplicable findings made the possibility of malingering quite high, given the normal 2013 ERG and normal vision shown in 2007.  It was concluded that it was more likely than not that the Veteran had essentially normal vision in the left eye, or had significantly exaggerated visual loss upon VA examination of 2009. 

The Veteran is seeking to have his non-service-connected left eye included in the evaluation for his service-connected right eye, as set out in 38 U.S.C.A. § 1160(a)(1) and 38 C.F.R. § 3.383(a)(1).  Essentially, it appears that left eye test results as shown from 2009 forward are not reliable, due to manipulation/malingering on the part of the Veteran, as noted by VA clinicians.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Accordingly, the Board does not find accurate or credible private examination findings of August 2009, to the effect that the Veteran's best corrected visual acuity in the left eye was 20/300; or findings made upon VA examination of December 2009, which indicated that best corrected visual acuity in the left eye at distance was 20/400 (at five feet).  

Under Table V and the criteria codified at 38 C.F.R. § 4.84a DC (2008), based on the findings above of there being no light perception in the service-connected right eye (evaluated as blindness in one eye having light perception), with visual acuity in the left eye presumed to be 20/40, a 30 percent evaluation is warranted.  

Application of the Dr. James Allen Veteran Vision Equity Act of 2007, 74 Fed. Reg. 11,481 (March 18, 2009) (codified at 38 C.F.R. § 3.383(a)(1), and effective from December 26, 2007 yields the same result, as impairment of vision in each eye is not rated at a visual acuity of 20/200 or less, nor is the peripheral field of vision for each eye is 20 degrees or less.  See 38 U.S.C.A. § 1160(a)(1) (West Supp. 2013).  

In making the above determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of the service-connected disability at issue and notes that his lay statements are competent to describe certain symptoms associated with his service connected right eye disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right eye disability at issue.   

Consistent with the discussion herein, there is no basis for including the non-service-connected left eye visual loss an any other left eye manifestations in conjunction with the evaluation for his service-connected right eye, as set out in 38 U.S.C.A. § 1160(a)(1) and 38 C.F.R. § 3.383(a)(1) (2007, 2013), nor is there any basis for the assignment of a rating in excess of 30 percent for the Veteran's service-connected right eye disability.  In sum, Board finds that the preponderance of the evidence is against the increased rating claim on appeal; as such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, 1 Vet. App. at 49.

Extra-Schedular Evaluation and TDIU

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).   

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of  hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right eye disability at issue with the established criteria found in the rating schedule.  The Board finds that the eye disability at issue is fully addressed by the rating criteria under which such disability is rated. As noted above, the applicable criteria for the assignment of a rating in excess of 30 percent have not been met.  The specific diagnostic criteria adequately addresses the Veteran's symptoms referable to his service-connected eye disability; namely, problems with visual acuity.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected eye disability addressed above.  To the extent there are any symptoms not described by the criteria, it has not been shown that such symptoms result in other related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).    

The Court of Appeals for Veterans Claims (CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected right eye condition adjudicated herein, nor have the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for corneal scar, temporal, right eye, with anterior leukoma and acentric pupil involved in the scar, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


